FILED
                            NOT FOR PUBLICATION                             MAR 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PAUL ROBERT HAGER,                               No. 09-55218

              Petitioner - Appellant,            D.C. No. 5:06-cv-00950-CJC-SS

  v.
                                                 MEMORANDUM *
MATTHEW CATE, Warden,

              Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                     Cormac J. Carney, District Judge, Presiding

                        Argued and Submitted March 8, 2012
                               Pasadena, California

Before: FARRIS, CLIFTON, and IKUTA, Circuit Judges.

       Paul Robert Hager appeals from the district court’s denial of his habeas

corpus petition under 28 U.S.C. § 2254. We have jurisdiction under 28 U.S.C.

§ 2253. We affirm.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
      We review the denial of Hager’s habeas petition de novo. Alvarado v. Hill,

252 F.3d 1066, 1068 (9th Cir. 2001). The district court’s findings of fact are

reviewed for clear error. Solis v. Garcia, 219 F.3d 922, 926 (9th Cir. 2000). To

receive habeas relief, Hager must show the state court’s decision “was contrary to,

or involved an unreasonable application of, clearly established Federal law, as

determined by the Supreme Court of the United States.” 28 U.S.C. § 2254(d)(1). He

cannot carry this burden.

      Hager has not shown his guilty plea was involuntary. Plea agreements are

contractual in nature, and we enforce unambiguous plea agreements according to

their terms. United States v. Clark, 218 F.3d 1092, 1095 (9th Cir. 2000). Hager’s

plea agreement allowed the maximum sentence. Preliminary comments by the trial

judge cannot reasonably be viewed as a promise of a lighter sentence. See id. This is

especially true when neither counsel nor Hager indicated any understanding of such

a promise during the plea colloquy. Instead, Hager acknowledged that the

maximum sentence was possible and that there were no other agreements

concerning his sentence. These “[s]olemn declarations in open court carry a strong

presumption of verity.” Blackledge v. Allison, 431 U.S. 63, 74 (1977).

      Second, Hager has not shown that he suffered ineffective assistance of

counsel. There is “a strong presumption that counsel’s conduct falls within the wide


                                          2
range of reasonable professional assistance.” Strickland v. Washington, 466 U.S.

668, 689 (1984). We are particularly cautious about second-guessing counsel when

a plea is entered. See Premo v. Moore, --- U.S. ---, 131 S. Ct. 733, 745 (2011). Here,

Hager’s counsel advised Hager to sign a plea agreement that reflected the parties’

understanding about the possible sentence range and benefitted Hager by shielding

him from further charges. Hager’s counsel pursued a mitigation strategy that

focused on contriteness rather than character. Hager’s counsel could not effectively

object to the probation report when its supposed problems were unsubstantiated,

implausible, or both.

      AFFIRMED.




                                          3